DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 21-40 are pending and have been examined in this application. 
This communication is the first action on the merits.
As of the date of this action, information disclosure statements (IDS) have been filed on 9/23/2021, 12/14/2021, 3/22/2022, and 10/17/2022 and have been reviewed by the Examiner.
Information Disclosure Statement
The information disclosure statement filed 9/23/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 states “wherein the host spacecraft is configured to transfer the at least one deployable spacecraft servicing device to the target spacecraft using only the propulsion system of the host spacecraft.”, this limitation appears to be at odds with the limitation from claim 21 that states “the host spacecraft configured to retrieve the at least one deployable spacecraft servicing device with the positioning mechanism and to transfer the at least one deployable spacecraft servicing device to the target spacecraft”, as the deployable device cannot be transferred to the target spacecraft by only the propulsion system of the host spacecraft and by the positioning mechanism.  The examiner believes that this claim is intending to state that the motion of the host spacecraft and the deployable devices is entirely achieved by the propulsion system of the host spacecraft and the claims will be examined in this manner.
Claim 29 states “wherein the host spacecraft lacks a propulsion device for independently moving the host spacecraft.”, however, claim 21 states that the host spacecraft does have a propulsion device and it is not clear to the examiner how the host spacecraft can have a propulsion system but lack a propulsion device to move the host spacecraft.  The examiner believes that this is meant to say that the deployable devices lack a propulsion device for independently moving the deployable device and will be examined in this manner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-33, 35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US #5,813,632) in view of Poncet et al. (PGPub #2018/0186476).
Regarding claim 21, Taylor teaches a spacecraft servicing system, comprising: at least one deployable spacecraft servicing device (37); and a host spacecraft (11) comprising: a body (11); a propulsion system coupled to the body (11 as seen in figure 4); and a positioning mechanism (9) coupled to the body (9, and 11 as seen in figure 4), the host spacecraft configured to retrieve the at least one deployable spacecraft servicing device with the positioning mechanism (9, and 37 as seen in figure 4) and to transfer the at least one deployable spacecraft servicing device to the target spacecraft (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4) where the at least one deployable spacecraft servicing device is coupled to the target spacecraft in order to service the target spacecraft (11, 24, and 29 as seen in figure 4, and Column 5, line 65-Column 6, line 4), the host spacecraft configured to remain in at least partial physical contact with the at least one deployable spacecraft servicing device until the at least one deployable spacecraft servicing device is coupled to the target spacecraft (Column 5, line 65-Column 6, line 4), the host spacecraft configured to cease physical contact with the at least one deployable spacecraft servicing device after the at least one deployable spacecraft servicing device is coupled to the target spacecraft (Column 3, lines  55-58, and Column 4, lines 54-62, the space shuttle is capable of disconnecting target system after the shuttle has completed its salvage mission).  But, Taylor does not explicitly teach that the deployable device comprises a propellant tank, the propellant tank configured to store at least one propellant and to be placed into fluid communication with a portion of a target spacecraft, the propellant tank configured to supply at least a portion of the at least one propellant to the target spacecraft during at least one servicing operation on the target spacecraft while being coupled to the target spacecraft.
However, Poncet does teach that the deployable device comprises a propellant tank (21), the propellant tank configured to store at least one propellant (Paragraph 126, lines 1-3) and to be placed into fluid communication with a portion of a target spacecraft (Paragraph 133, lines 1-6), the propellant tank configured to supply at least a portion of the at least one propellant to the target spacecraft during at least one servicing operation on the target spacecraft while being coupled to the target spacecraft (Paragraph 135, lines 1-14, and Paragraph 138, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable device have a propellant tank that can provide propellant to the target spacecraft because Taylor and Poncet are both spacecraft systems that utilize attachable device.  The motivation for having the deployable device have a propellant tank that can provide propellant to the target spacecraft is that it can allow the target spacecraft to receive additional fuel needed to move to a desired position.
Regarding claim 24, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, wherein the positioning mechanism comprises at least one external movable mechanism configured to deploy the at least one deployable spacecraft servicing device to the target spacecraft (9, and 37 as seen in figure 3, and 4 of Taylor).
Regarding claim 25, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 24, wherein the at least one external movable mechanism comprises a robotic arm configured to deploy the at least one deployable spacecraft servicing device to the target spacecraft (9, and 37 as seen in figure 3, and 4 of Taylor).
Regarding claim 26, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, wherein the host spacecraft is configured to transfer the at least one deployable spacecraft servicing device to the target spacecraft using only the propulsion system of the host spacecraft (11, and 37 as seen in figure 4 of Taylor, as can be seen the deployable devices are located within the host satellite and do not feature any propulsion systems which results in the motion of the host spacecraft and deployable devices being achieved via the propulsion system of the host spacecraft).
Regarding claim 27, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, wherein the host spacecraft comprises a propulsion device (11 as seen in figure 3 of Taylor).
Regarding claim 28, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, wherein the host spacecraft is configured, when coupled to the target spacecraft, to supply the deployable payload (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4 of Taylor), but Taylor does not teach that the deployable device supplies at least one propellant to the target spacecraft to alter at least one of an orbit or a velocity of the target spacecraft without refueling the target spacecraft.
However, Poncet does teach that the deployable device supplies at least one propellant to the target spacecraft to alter at least one of an orbit or a velocity of the target spacecraft (Paragraph 135, lines 1-14) without refueling the target spacecraft (Paragraph 146, lines 1-10, and 21, 40, 27, and 37 as seen in figure 3c, this teaches that during the transfer phase from LEO to GEO the energy supplied to the propulsion device is coming directly and solely from the propellant tank of the servicing device, arrow 27 shows the path of the propellant).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable device supply propellant to alter the orbit of the target spacecraft without refueling the spacecraft because Taylor and Poncet are both spacecraft systems that utilize attachable device.  The motivation for having the deployable device supply propellant to alter the orbit of the target spacecraft without refueling the spacecraft is that it allows the system to directly apply the propellant to allow the spacecraft to perform a maneuver without rely upon the rest of the fuel system which can reduce the time required for the maneuver and can be used in systems with a damaged fuel system.
Regarding claim 29, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 28, wherein the host spacecraft lacks a propulsion device for independently moving the host spacecraft (37 as seen in figures 3, and 4 of Taylor, as mentioned in the 112 section of the rejection the examiner believes that this claim is meant to state that the deployable devices do not feature a propulsion device, and as can be seen in the figures the deployable devices do not feature a propulsion device and are instead moved solely by the robotic arm).
Regarding claim 30, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, further comprising a coupling mechanism configured to couple the host spacecraft to the target spacecraft (11, 12, and 29 as seen in figure 4 of Taylor), but Taylor does not teach that the coupling mechanism modifies the target spacecraft in order to place the propellant tank in fluid communication with a propulsion device of the target spacecraft.
However, Poncet does teach that the coupling mechanism modifies the target spacecraft in order to place the propellant tank in fluid communication with a propulsion device of the target spacecraft (25, 38, and 43 as seen in figures 2b, and 2c, and Paragraph 141, lines 1-11, and Paragraph 147, lines 1-11, this teaches that the attachment of the coupler creates a pressure differential between the two sides of the antireturn valve which causes it to move from a closed position to an open position).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the coupling mechanism alter the structure of the target spacecraft to place the propellant tank in fluid communication with a propulsion device of the target spacecraft because Taylor and Poncet are both spacecraft systems that utilize attachable device.  The motivation for having the coupling mechanism alter the structure of the target spacecraft to place the propellant tank in fluid communication with a propulsion device of the target spacecraft is that it allows the fluid pathways to remain a closed system when the deployable device is not attached to the target spacecraft while also allowing the deployable device to provide propellant when it is attached.
Regarding claim 31, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, wherein the host spacecraft is configured to retrieve, transport, and deploy a plurality of deployable spacecraft servicing devices to at least one of a plurality of target spacecraft at one or more selected orbits in space (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4 of Taylor).
Regarding claim 32, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, wherein the host spacecraft is configured to retrieve and/or refuel the at least one deployable spacecraft servicing device from the target spacecraft (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4, and Column 6, lines 28-32 of Taylor, this teaches that the system can take the deployable devices back from the deployable truss).
Regarding claim 33, Taylor teaches a spacecraft servicing system, comprising: a host spacecraft  (11); and at least one spacecraft servicing device (37), the host spacecraft configured to retrieve the at least one spacecraft servicing device from a selected orbit in space (9, and 37 as seen in figure 4, this system is capable of retrieve the device from an orbit) and allocate the at least one spacecraft servicing device to a target spacecraft (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4).  But does not teach that the deployable device comprises a propellant tank, the propellant tank configured to store at least one propellant and to be placed into fluid communication with a portion of a target spacecraft, the propellant tank configured to supply at least a portion of the at least one propellant to the target spacecraft during at least one servicing operation on the target spacecraft while being coupled to the target spacecraft, and that the deployable device supplies the target spacecraft with the at least a portion of the at least one propellant of the propellant tanks of the at least one spacecraft servicing device.
However, Poncet does teach that the deployable device comprises a propellant tank (21), the propellant tank configured to store at least one propellant (Paragraph 126, lines 1-3) and to be placed into fluid communication with a portion of a target spacecraft (Paragraph 133, lines 1-6), the propellant tank configured to supply at least a portion of the at least one propellant to the target spacecraft during at least one servicing operation on the target spacecraft while being coupled to the target spacecraft (Paragraph 135, lines 1-14, and Paragraph 138, lines 1-6), and that the deployable device supplies the target spacecraft with the at least a portion of the at least one propellant of the propellant tanks of the at least one spacecraft servicing device (Paragraph 135, lines 1-14, and Paragraph 138, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable device have a propellant tank that can provide propellant to the target spacecraft because Taylor and Poncet are both spacecraft systems that utilize attachable device.  The motivation for having the deployable device have a propellant tank that can provide propellant to the target spacecraft is that it can allow the spacecraft to have the additional fuel needed to move to a desired position.
Regarding claim 35, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 33, wherein the host spacecraft is configured to position the at least one spacecraft servicing device at a position in proximity to the target spacecraft (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4), but Taylor does not teach that the at least one spacecraft servicing device comprises a coupling mechanism configured to engage with the target spacecraft at the position in proximity to the target spacecraft in order to secure the at least one spacecraft servicing device to the target spacecraft.
However, Poncet does teach that the at least one spacecraft servicing device comprises a coupling mechanism (25) configured to engage with the target spacecraft at the position in proximity to the target spacecraft (25, 30, and 38 as seen in figures 2a, and 2b) in order to secure the at least one spacecraft servicing device to the target spacecraft (25, 30, and 38 as seen in figures 2a, and 2b).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable device have a coupler to engage the target spacecraft because Taylor and Poncet are both spacecraft systems that utilize attachable device.  The motivation for having the deployable device have a coupler to engage the target spacecraft is that it helps to ensure that the deployable device is able effectively transfer the propellant to the target spacecraft.
Regarding claim 37, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 33, wherein the host spacecraft comprises a retrieval mechanism (9 of Taylor), the retrieval mechanism configured to engage and secure the at least one spacecraft servicing device in space for transport (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4 of Taylor) and to deploy the at least one spacecraft servicing device at the target spacecraft (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4 of Taylor).
Claims 22, 23, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US #5,813,632) as modified by Poncet et al. (PGPub #2018/0186476) as applied to claims 21, and 33 above, and further in view of Taylor et al. (US #7,559,508).
Regarding claim 22, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 21, but does not teach that the host spacecraft is configured to retrieve the at least one deployable spacecraft servicing device from a resupply device carrying a plurality of deployable spacecraft servicing devices at a location in space.  However, Taylor (508) does teach that the host spacecraft is configured to retrieve the at least one deployable spacecraft servicing device from a resupply device carrying a plurality of deployable spacecraft servicing devices at a location in space (Column 9, lines 36-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spacecraft be configured to retrieve a deployable device from a depot that houses a plurality of deployable devices because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having the spacecraft be configured to retrieve a deployable device from a depot that houses a plurality of deployable devices is that it allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Regarding claim 23, Taylor as modified by Poncet, and Taylor (508) teaches the spacecraft servicing system of claim 22, wherein the host spacecraft is configured to transfer one or more of the plurality of deployable spacecraft servicing devices carried by the resupply device to the host spacecraft with the positioning mechanism (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4 of Taylor (632), the positioning mechanism of Taylor is capable of transferring the deployable devices between spacecraft).  But, Taylor does not teach that the host spacecraft is configured to rendezvous with the resupply device at the location in space.
However, Taylor (508) does teach that the host spacecraft is configured to rendezvous with the resupply device at the location in space (Column 9, lines 36-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the host spacecraft configured to rendezvous with a resupply depot because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having the host spacecraft configured to rendezvous with a resupply depot is that it allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Regarding claim 34, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 33, but does not teach a resupply spacecraft, the host spacecraft configured to retrieve the at least one spacecraft servicing device from the resupply spacecraft at the selected orbit in space.  However, Taylor (508) does teach a resupply spacecraft (40), the host spacecraft configured to retrieve the at least one spacecraft servicing device from the resupply spacecraft at the selected orbit in space (Column 9, lines 36-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a resupply spacecraft that the host spacecraft can be configured to retrieve a deployable device from a depot because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having a resupply spacecraft that the host spacecraft can be configured to retrieve a deployable device from a depot is that it allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Regarding claim 36, Taylor as modified by Poncet teaches the spacecraft servicing system of claim 33, but does not teach that the host spacecraft configured to retrieve the at least one spacecraft servicing device from another spacecraft at the selected orbit in space. However, Taylor (508) does teach that the host spacecraft configured to retrieve the at least one spacecraft servicing device from another spacecraft at the selected orbit in space (Column 9, lines 36-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spacecraft be configured to retrieve a deployable device from a depot because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having the spacecraft be configured to retrieve a deployable device from a depot t is that it allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US #5,813,632) in view of Poncet et al. (PGPub #2018/0186476), and Taylor et al. (US #7,559,508).
Regarding claim 38, Taylor teaches a method of supplying supplies to a target spacecraft with a spacecraft servicing device, the method comprising: coupling the one or more deployable spacecraft servicing devices to the target spacecraft (9, 16, and 37 as seen in figure 4, and Column 5, line 65-Column 6, line 4); ceasing physical contact between with the host spacecraft and the one or more deployable spacecraft servicing devices after the one or more deployable spacecraft servicing devices are coupled to the target spacecraft (11, 12, and 13 as seen in figure 13, and Column 3, lines  55-58, and Column 4, lines 54-62, figure 13 shows that the host satellite can be separated from the target satellite while deployable device is located on the target spacecraft).  But, Taylor does not teach that the supplies are a propellant, retrieving one or more deployable spacecraft servicing devices comprising at least one spacecraft servicing component from an orbit in space with a host spacecraft; and supplying at least a portion of a propellant from a propellant tank of the one or more deployable spacecraft servicing devices to a propulsion system of the target spacecraft via fluid channels of the propulsion system.
However, Poncet does teach that the supplies are a propellant (Paragraph 126, lines 1-3), and supplying at least a portion of a propellant from a propellant tank of the one or more deployable spacecraft servicing devices to a propulsion system of the target spacecraft via fluid channels of the propulsion system (40 as seen in figure 2a, and Paragraph 135, lines 1-14, and Paragraph 138, lines 1-6).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable devices supply propellant to the propulsion system of the target spacecraft because Taylor and Poncet are both spacecraft systems that utilize attachable device.  The motivation for having the deployable devices supply propellant to the propulsion system of the target spacecraft is that it can allow the target spacecraft to receive additional fuel needed to move to a desired position.  But, Poncet does not teach retrieving one or more deployable spacecraft servicing devices comprising at least one spacecraft servicing component from an orbit in space with a host spacecraft.
However, Taylor (508) does teach retrieving one or more deployable spacecraft servicing devices comprising at least one spacecraft servicing component from an orbit in space with a host spacecraft (Column 9, lines 36-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the spacecraft be configured to retrieve a deployable device from an orbit because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having the spacecraft be configured to retrieve a deployable device from an orbit is that it allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Regarding claim 39, Taylor as modified by Poncet, and Taylor (508) teaches the method of claim 38, further comprising transporting the one or more deployable spacecraft servicing devices to the target spacecraft with the host spacecraft (Column 5, lines 42-51 of Taylor (632)).  But, Taylor (632) does not teach that the deployable devices are transported from the orbit in space.
However, Taylor (508) does teach that the deployable devices are transported from the orbit in space (Column 9, lines 36-49, and Column 9, lines 56-Column 10, line 3).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable devices transported from the orbit in space because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having the deployable devices transported from the orbit in space is that it allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Regarding claim 40, Taylor as modified by Poncet, and Taylor (508) teaches the method of claim 38, but Taylor (632) does not teach retrieving the one or more deployable spacecraft servicing devices with the host spacecraft from a resupply device at the orbit in space.  However, Taylor (508) does teach retrieving the one or more deployable spacecraft servicing devices with the host spacecraft from a resupply device at the orbit in space (Column 9, lines 36-49).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the deployable devices retrieved from a resupply device because Taylor and Taylor (508) are both spacecraft systems that can transfer devices between different spacecraft.  The motivation for having the deployable devices retrieved from a resupply device t allows the system to restock on deployable devices which increases the service life of the spacecraft while also reducing the fuel requirements for the spacecraft to be put in orbit from earth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647